Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election of claims 1-15 in the reply filed on April 26th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Non-elected invention of Group II, claims 16-24 have been withdrawn from consideration. Claims 1-24 are pending.
Action on merits of claims 1-15 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 23rd, 2020; November 06th, 2020; October 22nd, 2021 and March 17th. 2022 have been considered by the examiner.

Drawings
The drawings filed on are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0159053, hereinafter as Chen ‘053) (in view of Shimizu (US 2011/0018004, hereinafter as Shim ‘004) as an evidence).
Regarding Claim 1, Chen ‘053 teaches a power semiconductor device comprising: 
a substrate layer (Fig. 3G, (8); [0026]) having a first conductivity type (n-type); 
a body layer (Fig. 3G, (80); [0034]) provided on the substrate layer and having a second conductivity type (p-type), which is different from the first conductivity type; 
a source layer (Fig. 3G, (70); [0030]) provided on the body layer and having the first conductivity type, wherein the body layer comprises: 
a channel region (Fig. 3G, (45); [0025]) extending from the source layer (70) to the substrate layer; and 
a body main region ((40); [0029]) adjacent the channel region, wherein a body main region doping concentration is higher than a channel region doping concentration; 
an electrically conductive gate electrode (60; [0025]) penetrating through the body layer for controlling electrical conductivity of the channel region; a gate insulation layer (50; [0025]) electrically insulating the gate electrode from the substrate layer, from the body layer and from the source layer; and a compensation layer of the first conductivity type (45; [0025] and [0035]), which is extending directly on the gate insulation layer (50) between the source layer (70) and the substrate layer directly adjacent to the channel region opposite the body main region, the channel region being defined as a portion of the body layer which has a distance of less than 0.1 µm from the compensation layer, wherein the thickness tCOMP of the compensation layer (45) is in a range from 30 nm to 80 nm (see para. [0035] and [0049]) and tGI is a thickness of the gate insulation layer is 50-100 nm (see para. [0051]).
Thus, Chen ‘053 is shown to teach all the features of the claim with the exception of explicitly the equation:
 
    PNG
    media_image1.png
    36
    207
    media_image1.png
    Greyscale
 
wherein LCh is a channel length (is defined as the length of a shortest path along the gate insulation layer from the source layer to the substrate layer)
, ECR is a permittivity of the channel region, EGI is a permittivity of the gate insulation layer, tCOMP is a thickness of the compensation layer in a direction perpendicular to an interface between the gate insulation layer and the compensation layer, and tGI is a thickness of the gate insulation layer,Response to Restriction Requirement U.S. 16/149,220ABBKU-10Page 2 of 826650061.1wherein the thickness tCOMP of the compensation layer (45) is in a range from 1 nm to 10 nm.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the equation: 

    PNG
    media_image1.png
    36
    207
    media_image1.png
    Greyscale

wherein LCh is a channel length, ECR is a permittivity of the channel region, EGI is a permittivity of the gate insulation layer, tCoMP is a thickness of the compensation layer in a direction perpendicular to an interface between the gate insulation layer and the compensation layer, and tGI is a thickness of the gate insulation layer,Response to Restriction Requirement U.S. 16/149,220ABBKU-10Page 2 of 826650061.1wherein the thickness tCOMP of the compensation layer (45) is in a range from 1 nm to 10 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to perform the channel length: 

    PNG
    media_image1.png
    36
    207
    media_image1.png
    Greyscale

in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have a source layer that can be arranged in any order, thus a source layer provided on the body layer (Fig. 2 of Shimizu (US 2011/0018004) shows a source layer (Fig. 2, (4); [0063]) provided on the body layer (Fig. 2, (3’); [0067]) as an evidence) involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have a source layer provided on the body layer in order to improve the performance of the semiconductor power device (see para. [0046] of Shim ‘004) as an evidence.

Regarding Claim 2, Chen ‘053 teaches the thickness tCOMP of the compensation layer (45) is in a range from 30 nm to 80 nm (see para. [0035] and [0049]).
Thus, Chen ‘053 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the thickness tCOMP of the compensation layer is in a range from 2 nm to 5 nm”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness tCOMP of the compensation layer is in a range from 2 nm to 5 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have the thickness tCOMP of the compensation layer is in a range from 2 nm to 5 nm
in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

	Regarding Claim 3, Chen ‘053 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the channel length Lch is less than 0.5 µm”.  
However, it has been held to be within the general skill of a worker in the art to select the channel length Lch is less than 0.5 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to have the channel length Lch is less than 0.5 µm in order to improve the performance and reliability of the trench gate transistor/power semiconductor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

	Regarding Claims 4 and 9, Chen ‘053 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the channel length Lch is less than 0.3 µm”.  
However, it has been held to be within the general skill of a worker in the art to select a the channel length Lch is less than 0.3 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to have the channel length Lch is less than 0.3 µm in order to improve the performance and reliability of the trench gate transistor/power semiconductor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

Regarding Claims 5 and 10, Chen ‘053 teaches 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
a doping concentration in the compensation layer (45) is at least 4x1016 – 2x1017 cm-3 (see para. [0035] and [0049]).
Thus, Chen ‘053 is shown to teach all the features of the claim with the exception of explicitly the limitation: “doping concentration is at least 1.1018 cm-3”.
However, it has been held to be within the general skill of a worker in the art to select the doping concentration in the compensation layer is at least 1.1018 cm-3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have the doping concentration in the compensation layer is at least 1.1018 cm-3 in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

Regarding Claims 6 and 11, Chen ‘053 teaches 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
a doping concentration in the compensation layer (45) is at least 4x1016 – 2x1017 cm-3 (see para. [0035] and [0049]).
Thus, Chen ‘053 is shown to teach all the features of the claim with the exception of explicitly the limitation: “at least 5x1018 cm-3”.
However, it has been held to be within the general skill of a worker in the art to select the doping concentration in the compensation layer is at least 5x1018 cm-3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have the doping concentration in the compensation layer is at least 5x1018 cm-3 in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

Regarding Claims 7 and 12, Chen ‘053 teaches 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
a doping concentration in the channel region (45) is at least 4x1016 to 2x1017 cm-3 (see para. [0035] and [0049]) which is overlaps the claim range of less than 5x1017 cm-3, and the body main region (40) doping concentration is between 8x1016 – 3x1017 cm-3 (see para. [0029]).
Thus, Chen ‘053 is shown to teach all the features of the claim with the exception of explicitly the limitation: “body main region doping concentration is between 1x1018 to 5x1019 cm-3”.
However, it has been held to be within the general skill of a worker in the art to select the doping concentration of the body main region is between 1x1018  to 5x1019 cm-3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have the doping concentration of the body main region is between 1x1018 to 5x1019 cm-3 in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

	Regarding Claims 8, Chen ‘053 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the channel length Lch is less than 0.5 µm”.  
However, it has been held to be within the general skill of a worker in the art to select a the channel length Lch is less than 0.5 µm on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to have the channel length Lch is less than 0.5 µm in order to improve the performance and reliability of the trench gate transistor/power semiconductor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

Regarding Claim 13, Chen ‘053 teaches 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
the channel region (45) doping concentration is at least 4x1016 to 2x1017 cm-3 (see para. [0035] and [0049]) which is overlaps the claim range of 1x1017 cm-3, and the body main region (40) doping concentration is between 8x1016 – 3x1017 cm-3 (see para. [0029]).
Thus, Chen ‘053 is shown to teach all the features of the claim with the exception of explicitly the limitation: “body main region doping concentration is at least 1x1018 cm-3”.
However, it has been held to be within the general skill of a worker in the art to select the doping concentration of the body main region is at least 1x1018 cm-3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have the doping concentration of the body main region is at least 1x1018 cm-3 in order to improve the performance and reliability of the trench gate transistor device (e.g. adjust a turn-on threshold voltage and improve channel electron mobility, so as to achieve an effect of reducing a channel resistance (see para. [0035]) as suggested by Chen ‘053).

	Regarding Claim 14, Chen ‘053 teaches the substrate layer, the body layer, the compensation layer and the source layer are silicon carbide layers (see abstract; para. [0003], [0005]-[0006], [0022]-[0025]).

Regarding Claim 15, Chen ‘053 teaches a well region (Fig. 3G, (30); [0037]) of the second conductivity type, wherein the well region (30) is directly adjacent to the gate insulation layer (Fig. 3G, (50); [0051]) below a bottom of the gate electrode (Fig. 3G, (60); [0025]), and wherein the well region is laterally-aligned with the gate insulation layer (50).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention have the well region that can be arranged in any order, thus the well region is laterally-aligned with the gate insulation layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have the well region is laterally-aligned with the gate insulation layer in order to improve the performance of the semiconductor power device.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Zhang (US 2011/0254010 A1)			
Harada (US 2011/0121316 A1)
Suzuki et al. (US 2008/0230787 A1)		
Winslow (US 2007/0155072 A1)
Yamamoto et al. (US 7,994,513 B2)		

9.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829